DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
- Claim 2, lines 3-4, “the second desired position” should read --the desired second position--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, it is unclear how the at least one leg of the clip can end in a hook because claim 1 recites the at least one leg having at least one barb on the end of the leg.  It appears applicant is combining the embodiments of figure 1 (barb 55) and figure 10 (hook 91), which renders the claim indefinite.  Appropriate explanation or correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera et al. (US Pat. No. 8,572,909 B2).
In regards to claim 1, Rivera teaches a method for mounting solar modules comprising: positioning one of the solar modules (12) in a clamp (42/46) to orient the solar module in a desired first position, the clamp having a top bracket (42) and a resilient clip (46) operatively connected to the top bracket, the top bracket having at least one flange (96) that extends over an upper surface of the solar module, the clip having at least one leg (78) that extends under a lower surface of the solar module, the at least one leg having at least one barb (82) on the end of the leg, the at least one leg supporting the solar module in the first position (e.g.; see Fig. 14 for first position); and securing the solar module with the clamp.
In regards to claim 2, Rivera teaches a step of advancing the solar module (12) to a desired second position prior to the step of securing the solar module with the clamp, the at least one barb (82) engaging a shoulder on the lower surface of the solar module in the second desired position (e.g.; see Fig. 15 for the second position).
In regards to claim 3, Rivera teaches the step of securing the solar module ( 12) with the clamp includes a step of advancing the top bracket (42) in a direction towards the clip (46) to secure the solar module in the desired second position (i.e.; nut 64 is tightened).
In regards to claim 4, Rivera teaches the at least one leg of the clip ends in a hook (80), the hook engaging the shoulder on the lower surface of the solar module (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (US Pat. No. 8,572,909 B2) in view of Stearns et al. (US Pat. No. 9,985,575).
In regards to claim 5, Rivera teaches a bolt (66) extends between the top bracket and the resilient clip.
Rivera does not teach a spring positioned on the bolt and engaging the top bracket and the resilient clip, the spring providing a biasing force that spaces the top bracket away from the resilient clip.
Stearns teaches a clamp for a solar module including a bolt (954, Fig. 39) extending between a top bracket (846) and a resilient clip (844), a spring (903) positioned on the bolt and engaging the top bracket and the resilient clip, the spring providing a biasing force that spaces the top bracket away from the resilient clip (Col 12, Lines 38-42).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Rivera’s clamp to include a spring positioned on a bolt and engaging the top bracket and the resilient clip, the spring providing a biasing force that spaces the top bracket away from the resilient clip as taught by Stearns.  The motivation would be for the purpose of allowing easier positioning of the solar panel module before securing it with the clamp.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631